Citation Nr: 0104242	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971, with annual and/or weekend training with the Oklahoma 
Army National Guard between January 1988 to November 1994 and 
with periods of active duty for training including from 
February 1990 to November 1994 as commandant of the National 
Guard Air Assault School.  From November 1994 to the present, 
the veteran has continued to serve in the Oklahoma Army 
National Guard.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that the issues 
originally certified on appeal included entitlement to 
service connection for a bilateral ankle disability, a 
bilateral knee disability, determination of a proper initial 
rating for sinusitis, and entitlement to a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 
(2000).  However, at his videoconference hearing before the 
undersigned Board Member in August 2000, the veteran 
indicated that he wished to continue his appeal only with 
respect to the issues involving entitlement to service 
connection for a right ankle disorder and for a left knee 
disorder.  The veteran indicated that he no longer wished to 
pursue claims for entitlement to service connection for the 
remaining disabilities noted above, and that he was satisfied 
with his disability evaluation with respect to his sinusitis.  

In addition, the Board notes that following his August 2000 
videoconference hearing, the veteran submitted additional 
relevant medical evidence in connection with the remaining 
two issues on appeal.  He also submitted a signed waiver form 
indicating that he waived his right to have the newly 
received evidence considered by the RO.  Accordingly, the 
Board will proceed with its review of the veteran's appeal at 
this time.  

The issue involving entitlement to service connection for a 
left knee disorder will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue involving entitlement to service 
connection for a right ankle disorder has been obtained by 
the RO.  

2.  The veteran sustained a fracture of the right ankle prior 
to service.  

3.  The veteran has presented objective medical evidence 
showing that his pre-existing right ankle disorder was 
permanently aggravated during his active military service.  


CONCLUSION OF LAW

The veteran's right ankle disorder was permanently aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained a right ankle fracture 
prior to service, which was later diagnosed as traumatic 
arthritis of the right ankle, and that while serving on 
active duty, his right ankle became permanently aggravated.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  In the case of aggravation, 
the pre-existing disease or injury will be considered to have 
been aggravated where there is an increase in disability 
during service.  See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  See 38 C.F.R. 
§ 3.306(b) (2000).  A veteran who served during a period of 
war or during peacetime service after December 31, 1946, is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 
3.1(d) (2000).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2000); 38 C.F.R. § 3.6(a), (d) 
(2000).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 1991), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training.  The United States Court of Appeals 
for Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless an appellant has 
established status as a veteran, neither the presumption of 
soundness nor the presumption of aggravation is applicable.  
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

Regulations define active duty for training, in pertinent 
part, as "[f]ull-time duty performed by members of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law..."  See 38 U.S.C. § 101(22) (West 1991); 38 C.F.R. § 3.6 
(c)(3) (2000).  Mere reserve duty is not active service.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Only 
service department records can establish if and when a person 
was serving on active duty, active duty for training, or 
inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Thus, in order to establish basic 
eligibility for veterans benefits based upon his service in 
the National Guard, an appellant must establish that he was 
"disabled . . . from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  See 
Paulson v. Brown, 7 Vet. App. at 470 ("[A]n individual who 
has served only on active duty for training must establish a 
service-connected disability in order to achieve veteran 
status.").  Moreover, in McManaway v. West, 13 Vet. App. 60, 
67 (1999), the Court noted that service as "a member of the 
[Army National Guard or]. . . Air National Guard of any 
State" is to be considered "'inactive duty training'" when it 
is "duty (other than full-time duty) under sections 316, 502, 
503, 504, or 505 of title 32", United States Code.  38 U.S.C. 
§ 101(23) (West 1991). 

In this case, the record reflects that the veteran served on 
active duty from September 1969 to June 1971 with annual 
and/or weekend training with the Oklahoma Army National Guard 
between January 1988 to November 1994.  A DD 214 of record 
indicates that the veteran was ordered to "active duty in 
support of Air Assault School [in accordance with] 32 USC 
505..." from February 1990 to November 1994.  From November 
1994 to the present, the veteran has continued to serve in 
the Oklahoma Army National Guard.  As noted, in order to 
establish basic eligibility for veterans benefits based upon 
his service in the National Guard, the appellant must 
establish that he was "disabled . . . from a disease or 
injury incurred or aggravated in the line of duty" in the 
National Guard.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998), citing Paulson v. Brown, 7 Vet. App. at 470.  
Service connection has been established for hearing loss and 
tinnitus as having been incurred during his period of active 
duty for training in the National Guard from February 1990 to 
November 1994.  

The veteran maintains that between February 1990 and November 
1994, he served with the Oklahoma Army National Guard (ARNG) 
as the commandant of the Air Assault School.  He presently 
contends that the duties commensurate with such a position, 
including extended running and hiking under adverse 
conditions, resulted in permanent aggravation of his pre-
existing right ankle injury.  While he does not dispute that 
he had a significant right ankle injury that occurred prior 
to February 1990, he does specifically, claim that he 
sustained two injuries to his right ankle during his period 
of active service with the ARNG, one in September 1990, and 
had generally subjected his right ankle to a great deal of 
physical stress.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts, 
with respect to the issue involving the veteran's right ankle 
disorder, have been properly developed, and that all relevant 
evidence necessary for an equitable resolution of that issue 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of private and VA rating 
examinations, transcripts of personal hearing testimony given 
before a Hearing Officer at the RO and before the undersigned 
Board Member at a videoconference hearing, and personal 
statements made by the veteran in support of his claim.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The veteran's service medical records from his initial period 
of active duty do not show any particular injuries or 
findings with respect to the right ankle.  National Guard 
(ARNG) medical records include a reported history that the 
veteran had sustained a fracture of his right ankle in 1975 
in a fall at a construction site and undergone an open 
reduction with internal fixation and removal of the metal 12 
months later.  As of May 1989, he was not found to have 
experienced any difficulties with respect to the right ankle.  
At that time, the veteran was cleared for "active duty" 
service with the ARNG Air Assault School.  On National Guard 
examination in April 1989, it was noted that the veteran had 
a right ankle surgical scar from open reduction for fracture 
and a right lower leg scar.  Records show that he sustained a 
subsequent injury to his right ankle in September 1990, which 
at that time was determined to have been incurred in the line 
of duty.  The veteran was diagnosed at that time with a 
contusion and strain of the right ankle.  In October 1993, 
the veteran was again seen for complaints of right ankle 
pain.  He reported having been running during physical 
training exercises, and had twisted his right ankle.  It was 
suspected that the veteran had sustained an ankle sprain.  In 
October 1994, the veteran was seen for complaints of ongoing 
right ankle pain, and obvious crepitus and stiffness were 
noted.  The veteran submitted a statement dated in September 
1997 in which he indicated that he was not afforded a 
physical examination either before the Air Assault School 
opened or after it had closed.  

Post-ARNG medical treatment records dating from November 1994 
through October 2000 show that the veteran continued to 
experience pain, crepitus, and loss of range of motion in his 
right ankle.  The veteran's diagnoses included severe 
degenerative joint disease in the right ankle, and in 
September 1999, he underwent a right ankle fusion to relieve 
his symptoms.  A VA treatment record dated in August 1998 
contains the treating physician's observations regarding the 
veteran's right ankle disorder, including his opinion that 
the veteran's overuse activity at the Air Assault School 
including excessive running had increased the arthritic 
changes found to be present.  The treating physician also 
noted that the veteran had recently undergone an open 
arthroplasty of his right ankle.  

A medical statement, dated in April 1999, was received from 
an ARNG physician, Captain John C. Loose, D.O.  According to 
Captain Loose, the veteran had a pre-existing fracture to his 
right ankle which had healed and become asymptomatic prior to 
his entry into active service.  Captain Loose stated that the 
veteran subsequently sustained two line-of-duty injuries to 
his right ankle while serving as commandant of the ARNG Air 
Assault School.  Captain Loose offered his medical opinion 
that it was highly probable that the continuous problems the 
veteran experienced in his right ankle were partially caused 
by the two line-of-duty injuries he sustained and were 
aggravated by the rigorous training activities in which he 
engaged while serving at the Air Assault School.  

The veteran underwent a VA rating examination in August 1999.  
The report of that examination shows that the veteran had 
sustained a pre-service fracture to his right ankle, and that 
he had subsequently sustained three serious sprains to that 
ankle while serving as commandant of the Air Assault School.  
The examiner, who was apparently not a licensed physician, 
noted that the veteran had undergone surgery in 1998 to 
remove ankle spurs, and that he had been diagnosed with 
degenerative joint disease in 1999.  The examiner noted that 
the veteran was employed as a veterans benefits counselor at 
the RO.  On examination, the veteran was found to have a 
limited range of motion, and experienced general pain on 
motion.  The examiner stated that she felt that she was 
unable to offer an opinion as to whether in-service injuries 
aggravated the veteran's pre-service fracture of the right 
ankle, or whether any residual ankle disability developed due 
to the in-service injuries.  

The report of a May 2000 VA rating examination includes the 
veteran's history of having sustained a fracture of the right 
ankle prior to entering service, and then of sustaining 
subsequent injuries while serving at the ARNG Air Assault 
School.  At that time, the veteran was noted to have recently 
undergone a right ankle fusion in September 1999, and 
experienced significant limitation of motion in the ankle.  
The examiner concluded with a diagnosis of degenerative joint 
disease of the right ankle with at least moderate functional 
loss.  The examiner stated that he believed that the 
veteran's arthritis was a natural consequence of having a 
fractured ankle.  The examiner went on to state that he was 
unable to locate any incident of treatment of the right ankle 
while the veteran was serving on active duty in the records 
contained in the claims file.  

In January 1999 and in August 2000, the veteran appeared at 
personal hearings before a Hearing Officer and before the 
undersigned Board Member (in a videoconference hearing) at 
the RO.  He testified that he had fractured his right ankle 
prior to service, and had permanently aggravated his ankle 
while in service.  The veteran testified that his ankle 
problems ultimately resulted in a fusion of the right ankle.  
The veteran pointed out that Dr. Loose of the ARNG Medical 
Corps had offered his opinion that the problems the veteran 
experienced with respect to his right ankle were at least 
partially incurred or aggravated in service, and that the 
findings contained in the May 2000 VA rating examination were 
in error, because evidence of treatment of ankle injuries in 
service had been associated with the veteran's claims file.  
According to the veteran, he had not experienced any problems 
in his right ankle between the time of his initial fracture 
in 1978 and the in-service injuries he sustained, the first 
of which was incurred in September 1990.  After that time, 
the veteran indicated that his symptomatology became so 
severe that an ankle fusion became necessary.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for the 
veteran's right ankle disorder.  Initially, the Board notes 
that the newly enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), redefines 
the VA's duty to assist the veteran in developing evidence to 
support his claim.  In that regard, the Board observes that 
while the veteran was afforded two VA rating examinations in 
which his right ankle disorder was addressed, the examiner 
who conducted the first examination was unable to offer an 
opinion as to whether the veteran's right ankle disorder had 
been permanently aggravated by in-service injuries, and the 
examiner who conducted the May 2000 rating examination was 
unable to locate medical evidence showing in-service 
treatment for ankle injuries.  However, given the Board's 
conclusions as set forth herein, it is unnecessary to remand 
the case back to the RO for an additional VA rating 
examination which properly addresses the etiology of the 
current status of the veteran's right ankle disorder.  

The evidence of record clearly indicates that the veteran 
sustained a fractured right ankle prior to his service 
beginning in 1990.  The veteran does not dispute this fact.  
The Board observes further, that the veteran has presented 
medical evidence showing that he sustained injuries to his 
right ankle on two separate occasions in September 1990 and 
in October 1993, both of which were determined to have been 
incurred in the line of duty.  In addition, the veteran has 
presented medical evidence showing the presence of a current 
disability with respect to his right ankle, diagnosed as 
severe degenerative arthritis of the right ankle, which 
ultimately required that he undergo an ankle fusion in 
September 1999.  The veteran has also presented medical 
evidence containing two objective medical opinions that his 
in-service injuries had permanently aggravated the 
degenerative changes which had occurred in his right ankle.  
Specifically, the opinion rendered by the VA treating 
physician of August 1998 indicating that the veteran's 
training regimen with the Air Assault School in addition to 
his in-service injuries and the opinion of April 1999 by Dr. 
Loose of the ARNG that the veteran's current problems with 
his right ankle were either incurred in or aggravated by his 
in-service injuries and rigorous training activities are 
sufficient to establish that the veteran's current right 
ankle disability was permanently aggravated by his active 
service.  Further, the Board observes that during the course 
of two personal hearings, one given at the RO before a 
Hearing Officer, and the other, a videoconference hearing 
before the undersigned Board Member, the veteran's testimony 
has been entirely consistent with the evidence contained 
within his claims file.  

Accordingly, based on the foregoing, the Board concludes that 
the veteran's right ankle disability was permanently 
aggravated by his active service as commandant of the Air 
Assault School with the Oklahoma Army National Guard.  
Therefore, his appeal with respect to the issue of 
entitlement to service connection for a right ankle disorder 
on the basis of permanent aggravation is granted.  


ORDER

Service connection for a right ankle disorder is granted.  


REMAND

The veteran asserts that while participating in a live-fire 
training exercise on an Army rifle range in 1992 or 1993, he 
fell into a prefabricated foxhole firing position, and 
sustained an injury to his left knee.  The veteran contends 
that at that time, he only sought treatment from the senior 
field medic on duty, but that he had recently undergone a 
medial meniscectomy on the left knee to repair a torn medial 
meniscus, and currently experiences restricted function in 
his left knee due to that injury.  The veteran indicated that 
he was unable to obtain ARNG medical records pertaining to 
the claimed incident.  However, he did submit a signed 
affidavit, received in February 1999, from the senior field 
medic on duty at the time of the incident, who stated that 
the veteran had injured his left knee after falling into a 
foxhole, and that he had subsequently been treated at an on-
site troop medical clinic.  A review of the record shows that 
while the veteran has been afforded VA rating examinations 
which establish the presence of a current disability with 
respect to his right knee, those examinations do not address 
or otherwise contain medical opinions as to the etiology of 
the left knee disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligation of the VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a REMAND is required.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his left knee disorder.  
Any such treatment records which have not 
previously been sought should be obtained 
and associated with the veteran's claims 
file.  In addition, the RO should attempt 
to obtain the relevant Oklahoma Army 
National Guard medical treatment records 
pertaining to the veteran's claimed left 
knee injury.  If such records are 
unavailable or cannot be otherwise 
obtained, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate medical 
specialist, to determine the nature, 
etiology, and severity of any left knee 
disorder found to be present.  The 
examiner is requested to review the 
contentions made by the veteran and to 
review the February 1999 affidavit 
received from the ARNG senior field 
medic, and offer an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed left knee disability 
is the result of the veteran's military 
service, specifically, the injury the 
veteran claims to have sustained while on 
active duty in 1992 or 1993, or related 
otherwise to service or a service-
connected disability.  Any and all tests 
or studies deemed necessary should be 
conducted.  In addition, the veteran's 
claims file should be made available to 
the examiner for review in advance of the 
scheduled examination.  Any opinions 
rendered should be based on a full review 
of the evidence contained in the 
veteran's claims file in addition to a 
full clinical examination involving the 
left knee.  Complete rationales for all 
opinions rendered should be included in 
the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims 
file and take any necessary action ensure 
full compliance with the directives 
contained within this REMAND, and to 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.  The RO 
should then adjudicate the issue of 
entitlement to service connection for a 
left knee disorder on the basis of all 
available evidence and the applicable 
laws and regulations.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for additional review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


